Citation Nr: 0830352	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back condition. 


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The appellant served in the Army National Guard of Hawaii 
from May 1964 to June 1966, which included periods of active 
duty for training from June 1964 to November 1964 and in 
1965, and a period of inactive duty training in November 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii. 
FINDINGS OF FACT

1.  The appellant was on inactive duty training (INACDUTRA) 
with the Army National Guard in November of 1965.

2.  A low back injury was not noted during active service or 
INACDUTRA.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back condition have not been met. 38 U.S.C.A. 
§§ 101(2), (23), (24), 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an October 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the appellant, 
and the types of evidence that will be obtained by VA.  The 
appellant was also provided with notice of the information 
and evidence needed to establish a disability rating and an 
effective date for his claimed disability in a June 2006 
letter.  The claim was last readjudicated in June 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, personnel records, private medical 
records, letters from the appellant, a lay statement, and 
morning reports. 

The Board notes the RO attempted to obtain any outstanding 
line of duty (LOD) determinations regarding the claimed 
November 1965 incident.  However, the National Personnel 
Records Center indicated in June 2007 that no such records 
existed. The RO sent the appellant a letter in May 2007 
requesting any line of duty reports he may have, and the 
appellant indicated in a July 2007 letter that he was unsure 
if there was a report made of his injury. Any further 
attempts to obtain these records would be futile. 38 C.F.R. 
§ 3.159 (c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with. The appellant was notified and aware of 
the evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The appellant has 
been an active participant in the claims process, providing 
evidence and letters in support of his claim. Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so. Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the appellant. See Sanders, 487 F.3d 881. 
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. 
§ 3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 
38 C.F.R. § 303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

The term "veteran" is defined, in relevant part, as "a 
person who served in active military, naval, or air 
service..." 38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d). 
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. 
§ 101(24), 38 C.F.R. § 3.6(a), (d). Thus, the definitional 
statute, 38 U.S.C.A. § 101(24), makes a clear distinction 
between those who have served on active duty and those who 
have served on INACDUTRA.

The presumption relating to certain diseases and disabilities 
(38 U.S.C.A. § § 1101, 1112; 38 C.F.R. § § 3.307, 3.309), the 
presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304) and the presumption of aggravation (38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306), apply only to periods of active 
military service. See Paulson v. Brown, 7 Vet. App. 466, 470.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The appellant contends that he is entitled to service 
connection for a low back condition. Specifically, he asserts 
that the claimed disability is the result of a back injury 
sustained during INACDUTRA in November 1965.  The appellant 
was unsure of the exact date of his injury. He knows that he 
was helping to move heavy objects when he hurt his back, and 
he believed it was in November. The claims folder does 
contain morning reports for the three specific dates the 
appellant initially supplied (November 15, 20, and 21 of 
1965).  

In a letter from the Office of the Adjutant General, 
accompanied by morning reports, it was confirmed that the 
appellant was in attendance for INACDUTRA on the dates in 
November that he originally supplied, though no drill was 
held on November 15th.  Though these attendance records 
confirm that he was present, they do not supply the Board 
with any additional information. No line of duty 
determinations were made on those dates, and there is no 
record the appellant was seen by medical personnel. 

The appellant relates that he was not seen by military 
medical personnel but was instructed to see his own private 
physician after injuring his back.  A 1966 letter from a 
private physician indicates that the appellant was seen for 
back pain in late December 1965. The appellant did not report 
a history of a back injury at that time.  The letter reveals 
that an x-ray of the lower spine was normal except for spina 
bifida of S-1. The letter also indicates that the physician 
believed that the appellant was not suitable for duty in the 
National Guard due to his hypertension. The appellant was 
honorably discharged from the National Guard in June 1966 due 
to hypertension.

In order to establish basic eligibility for veterans' 
benefits based upon INACDUTRA, the appellant must first 
establish that he was disabled from 
an injury incurred or aggravated in the line of duty. See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) 
(holding that, because VA was created for the benefit of 
veterans, a person seeking veterans' benefits must bear the 
initial burden of establishing his or her veteran status) 
(rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); see also Paulson v. Brown, 7 Vet App. 466, 470 
(1995).

In letters to the VA it appears the appellant contends that 
his low back condition was either the result of an injury he 
incurred while unloading heavy objects or that the unloading 
of the heavy objects aggravated his already present 
congenital defect (spina bifida). Congenital defects do not 
warrant service connection unless subjected to a superimposed 
injury or disease resulting in a disability.  38 C.F.R. § 
3.303(c).

As noted above there is no line of duty determination 
indicating that the appellant sustained a back injury in 
November 1965, and his private treatment report from that 
time frame made no mention of injury.  A March 1966 
examination for active duty revealed no complaints or 
findings of any back injury.  The appellant did report that 
he was rejected for employment in a warehouse in March 1965 
due to a congenital defect of the spine, but made no 
reference to any injury.

The Board notes that the appellant submitted a lay statement 
from G.P. stating that he served in the National Guard with 
the appellant, with the appellant in Head Quarters and G.P. 
in the Medical Company.  He recalled that HQ was being 
activated to active duty due to Vietnam.  He stated that 
during that weekend drill the appellant was loading a truck 
and got hurt, with a painful lower back.  It was noted the 
appellant was advised to see his own doctor.  It does not 
appear that G.P. witnessed the event since he indicated they 
did not work together.

The private treatment records in December 1965 revealed no 
complaint or finding of injury.  Rather, a congenital spina 
bifida was the only finding.  The record is devoid of any 
additional treatment or complaints of back pain until 2005, 
when the appellant reported a one month history of pain.  
Treatment records from the Straub Clinic reflect the 1966 
visit, and visits dating from October 1989 through November 
2006.  None of the records from 1989 to 2005 reflect 
complaints of low back pain.  

While the appellant is currently diagnosed with discogenic 
low back pain, with x-ray findings of spondylitic changes and 
degenerative spondylolisthesis, such was not shown on the 
1966 x-ray, and the appellant had no complaints of back pain 
in the seven years of medical records dating before he filed 
his claim.  Indeed, he filed his claim several days prior to 
the first visit mentioning back pain.  At that time he noted 
the one month history of pain, and also stated that he was 
discharged from the Army due to back pain.  However, the 
service records reveal the appellant was medically 
disqualified due to hypertension, not a back disorder.  

The Board finds the medical evidence to be entitled to 
greater probative weight than the recollections of the 
appellant and G.P. 40 years after the fact. In this regard, 
the private records from 1965 did not reflect an injury, but 
rather a congenital defect.  Likewise, during the March 1966 
examination the appellant mentioned only the congenital 
defect, without any indication of an injury to the back.  
Moreover, there is no evidence of any complaints of back pain 
in seven years of private treatment records until after the 
appellant filed his claim for benefits.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Finally, there is no medical 
opinion in the record which relates his current condition to 
an injury.  

In regards to the appellant aggravating his congenital defect 
of spina bifida during INACDUTRA, the Court has found that 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered service-aggravated unless the appellant's 
underlying condition (spina bifida), and not just the 
appellant's symptoms (back pain), worsened. See Maxon v. 
West, 12 Vet. App. 453, 458 (1999) quoting Hunt v. Derwinski, 
1 Vet App. 292, 297 (1991). As stated above, there is no 
medical evidence that indicates that the appellant has had 
continued back pain, or worsened back pain, since service.  
The absence of medical treatment for residuals of a low back 
injury for so many years following service is evidence of the 
disorder not having been aggravated during active service. 
See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000) (holding "that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a pre-existing condition was aggravated 
by military service."). Moreover, the evidence 
contemporaneous to the appellant's service shows no treatment 
for back pain secondary to a superimposed back injury, which 
weighs heavily against the appellant's current lay 
contentions that a congenital back disorder was aggravated by 
his service.  
      
Having carefully considered the appellant's claim in light of 
the evidence of record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal is denied. 





ORDER

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


